                   Case 4:20-mj-00210-N/A-LAB  Document 1 Filed 03/03/20 Page 1 of 1
                                          CRIMINAL COMPLAINT
                      United States District Court                                   DISTRICT of ARIZONA
                                                                                     DOCKETNO.
                      United States of America
                                    v.
                Leobardo Pedroza DOB: 1998; United States                            MAGISTRA

Complaint for violation of Title 8, United States Code§§ 1324(a)(l)(A)(ii) & 1324(a)(l)(B)(i); 1325; 18 USC§ 3

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1 (Felony) On or about March 2, 2020, in the District of Arizona, Leobardo Pedroza, knowing or in
reckless disregard that certain aliens, namely Cipriano Garcia-Gerbacio, Isaac Gonzalez-Merino, and Job Basurto-
Ramos, had come to, entered, and remained in the United States in violation of law, did transport and move said
aliens within the United States by means of transportation and otherwise, in furtherance of such violation of law and
did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections
1324(a)(l)(A)(ii) and 1324(a)(l)(B)(i).

COUNT 2 (Misdemeanor) On or about March 2, 2020, in the District of Arizona, Leobardo Pedroza, knowing that
certain illegal aliens, Cipriano Garcia-Gerbacio, Isaac Gonzalez-Merino, and Job Basurto-Ramos, had entered the
United States at a time or place other than as designated by immigration officers, did knowingly assist Cipriano
Garcia-Gerbacio, Isaac Gonzalez-Merino, and Job Basurto-Ramos so that they would not be apprehended by law
enforcement by transporting them in the vehicle that Leobardo Pedroza was driving; in.violation of Title 8, United
States Code, Section 1325(a)(l) and Title 18 United States Code, Section 3.
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about March 2, 2020, in the District of Arizona (Whetstone), United States Border Patrol Agents (BP A)
encountered a 2016 Mazda CX5 at the HWY-90 checkpoint. The driver was identified as Leobardo Pedroza._The
BPA questioned Pedroza as to his citizenship, he said "we are all U.S. Citizens." The BPA questioned the passengers
as to their citizenship and Pedroza said, "I told you that we are U.S. Citizens." The BPA determined that the three
passengers were in the U.S. illegally.

Material witnesses Cipriano Garcia-Gei:bacio, Isaac Gonzalez-Merino, and Job Basurto-Ramos said they had
arranged to be smuggled into the United States for money. All three said they crossed the border illegally and were
guided into an abandoned shed where they spent the night. They received a phone call notifying them that a load
vehicle would be picking them up. A grey car arrived and they all got inside. Basurto said the driver asked if they
were hungry and thirsty and stopped to buy them something to drink. Basurto said the driver receive a call letting
him know the checkpoint was closed. Garcia said the driver asked him to comb his hair to avoid attracting attention.
Gonzalez said the driver told him to keep his head down and made him shave and change his shirt to a clean shirt
that the driver provided.

In a post-Miranda statement, Pedroza claimed that he is starting a construction business in Phoenix and that he went
to pick up workers in Sierra Vista. He said that he does not have any job contracts yet and that the three men would
stay with him and his family.
MATERIAL WITNESSES IN RELATION TO THE CHARGE:                    Cipriano Garcia-Gerbacio, Isaac Gonzalez-Merino, and Job
Basurto-Ramos
Detention Requested
   Being duly sworn, I declare that the foregoing is
   true and correct to the best of my 1SJt · d
AUTHORIZED BY: AUSA JAA/ri-'L,....,'f---1-\-¾,1 - - = ' - - - - - - - -              U.S. Bordel\Patrol Agent


                                                                                     DATE
                                                                                     March 3, 2020
   1)   See Federal rules of Criminal Procedure Rules 3 and 54
